DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 39-62 are currently pending. 

Allowable Subject Matter

Claims 39-62 allowed.

The following is an examiner’s statement of reasons for allowance: Claims 39-62 distinguishes over the prior art in that no combination of the prior art specifically teaches a method of recording and analytics of a plurality of packet records for network data packets entering a network over a relevant data time window, wherein the relevant data time window represents a usable storage capacity of the at least one destination node by using a plurality of units of time, wherein the plurality of units of time decreases according to an amount of failed storage capacity.

US 8,254,262 discloses a multi-recorder network that records logging information and performs fault detection and re-routing based on detection of a failed recorder. No mention of a relevant data time window is present. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184